Citation Nr: 1721278	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  06-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for osteochondroma of the right knee, claimed as right knee disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for a back disorder.

3. Entitlement to service connection for osteochondroma of the right knee, claimed as right knee disability.

4. Entitlement to service connection for a back disorder.

5. Entitlement to service connection for obstructive sleep apnea (OSA).

6. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with asthma.

7. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981. The Veteran had subsequent service in the United States Army Reserve (USAR). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 and September 2013 decisions of the VA RO in Louisville, Kentucky. 

In regard to the claim for service connection for an acquired psychiatric disability, in June 2007, the Veteran testified at a Travel Board hearing. The Veterans Law Judge who conducted that hearing is no longer employed at the Board. 

The Veteran testified in another Travel Board hearing in September 2016 before the undersigned Veterans Law Judge. A transcript of the hearing have been reviewed and is associated with the claims folder. 
The Board notes that the claim for entitlement to service connection for an acquired psychiatric disability has been remanded in October 2007, October 2008, and again in July 2011.

The issues of entitlement to service connection for a back disorder, entitlement to service connection for OSA, entitlement to service connection for COPD with asthma, entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed May 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for osteochondroma of the right knee, claimed as right knee disability.

2. Some of the evidence submitted subsequent to the May 2004 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for osteochondroma of the right knee, claimed as right knee disability.

3. The earliest clinical evidence of a right knee condition is in June 1978, during active service.

4. The Veteran's osteochondroma of the right distal femur is related to active service.

5. In an unappealed April 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for back disorder.

6. Some of the evidence submitted subsequent to the April 2011 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1. The unappealed May 2004 rating decision which denied service connection for osteochondroma of the right distal femur is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2016).

2. Evidence received since the May 2004 RO decision that denied entitlement to service connection for osteochondroma of the right distal femur is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).

3. The criteria for service connection osteochondroma of the right distal femur have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (2016).

4. The unappealed April 2011 rating decision which denied service connection for a back disorder is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2016).

5. Evidence received since the April 2011 RO decision that denied entitlement to service connection for a back disorder is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and material

Legal criteria

New and material evidence 

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

 Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Osteochondroma of the right knee, claimed as right knee disability

Historically, the Veteran's claims for entitlement to service connection for osteochondroma of the right knee, claimed as right knee disability was denied by the RO in April 1982. The Veteran did not appeal the decision and it became final. 
The Veteran's claim was subsequently denied again in May 2004. As with the April 1982 RO decision, the Veteran did not appeal the decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in September 2013 RO decision.


Evidence of record at time of last final denial

At the time of the May 2004 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, the Veteran's lay statements, medical records, a VA medical examination and correspondence. 

Notably, the Veteran's service treatment records (STRs) reflect the Veteran with complaints of right knee pain and swelling. Additionally, an in-service radiographic report noted the Veteran with osteochondra of the right distal femur. 

Further, a September 1981 VA medical examination noted the Veteran with in-service trauma to the Veteran's right knee. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records, lay statement attesting to the Veteran's symptoms, and correspondence. In a March 2013 VA medical examination report, the examiner opined that the Veteran's osteochondroma of the right femur less likely than not incurred in or caused by an in-service injury, event, or illness. The examiner noted the July 1978 in-service x-ray which reflected the Veteran with osteochondroma of the right distal femur. The examiner explained that medical literature reflects that osteochondromas grow throughout childhood; and therefore, the Veteran's condition occurred prior to his active duty and not likely during his 2 to 3 weeks of active service preceding the 1978 x-ray.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for osteochondroma of the right knee. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

Specifically, the March 2013 VA medical examination was not within the claim file at the time of the last final decision. The March 2013 examination report noted above goes to the basis of the Veteran's claim for entitlement to service connection for osteochondroma of the right knee. Thus, the Board finds the March 2013 VA medical examination to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for osteochondroma of the right knee, is reopened. 

De Novo analysis of reopened osteochondroma of the right knee claim.

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for osteochondroma of the right knee may be granted on the merits, de novo.

The Veteran contends that service connection for osteochondroma of the right knee is warranted.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with osteochondroma of the right knee. (See March 2013 VA medical examination.). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he experienced right knee pain and instability. The claims file reflects that the Veteran experienced a right knee injury while on active duty. (See June 1978 and July 1978 Chronological record of Care). The Board finds that the above evidence is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154 (a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met (i.e. right knee injury).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In a March 2013 VA medical examination report, the examiner opined that the Veteran's osteochondroma of the right femur less likely than not incurred in or caused by an in-service injury, event, or illness. The examiner noted the July 1978 in-service x-ray which reflected the Veteran with osteochondroma of the right distal femur. The examiner explained that medical literature reflects that osteochondromas grow throughout childhood; and therefore, the Veteran's condition occurred prior to his active duty and not likely during his 2 to 3 weeks of active service preceding the 1978 x-ray. The examiner's rationale was based on a July 1978 x-ray which noted the Veteran with a diagnosis of osteochondroma of the right distal femur. 

Generally, for veterans, there is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service. Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304 (b), 3.306 (2016).

Here, upon entrance, the Veteran was not "noted" with a defect or pre-existing condition. Specifically, the September 1977 Report of Medical Examination and Medical History both reflect the Veteran with normal lower extremities and are silent as to a right knee condition. The claims folder reflects the Veteran's first complaint of right knee pain and swelling was in June 1978, shortly after entering active service. The Veteran was subsequently diagnosed with osteochondroma of the right distal femur in July 1978, approximately one month after entering active service. During his active service, the Veteran continued to experience right knee pain on numerous occasions as noted in the Veteran's STRs and the September 1981 VA medical examination report. 

The claims folder does not reflect clear and unmistakable evidence that the Veteran's osteochondroma of the right distal femur existed prior to service and was not aggravated by his active service. Rather, the medical evidence reflects that the Veteran was not diagnosed with a right knee condition until service and the condition was aggravated throughout his military service. 

The earliest clinical evidence of a right knee condition is in June 1978, during service. (See June 1978 Chronological Report of Medical Care). The claims folder reflects that while in service, the Veteran experienced right knee trauma followed by subsequent pain and swelling. The claims folder further reflects that the Veteran has continued to experience right knee pain since service. The Board finds that the medical evidence contemporaneous to the Veteran's active military service, coupled with the supporting statements, are of more probative value than the March 2013 VA medical examination.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for osteochondroma of the right knee and will resolve reasonable doubt in favor of the Veteran. Accordingly, service connection for osteochondroma of the right knee is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Back Disorder

Historically, the Veteran's claim for entitlement to service connection for back disorder was denied by the RO in May 2004. The Veteran did not appeal the decision and it became final. The Veteran's claim was subsequently denied again in April 2009 and April 2011, with the RO finding that new and material evidence had not been submitted to reopen the claim. The Veteran did not appeal the April 2011 RO decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in September 2013 RO decision.


Evidence of record at time of last final denial

At the time of the April 2011 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, and the Veteran's lay statements, and medical records. 

Notably, the Veteran's service treatment records (STRs) reflect the Veteran with complaints of back pain. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records, lay statement attesting to the Veteran's symptoms, and correspondence. VA medical treatment records reflect that the Veteran has been diagnosed and treated for lumbosacral spondylosis with myelopathy and cervical spondylosis without myelopathy. (See May 2013 VA clinic note).

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a back disorder. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The May 2004 RO decision originally denied the Veteran's claim noting that there were no evidence of a current back condition. Subsequent RO decisions have denied reopening the claim, finding that new evidence has not been received that raises a reasonable possibility of substantiating the claim. However, the Board finds that VA medical reports reflecting the Veteran with a current back (and neck) disorder, raises the possibility of substantiating the Veteran's current claim.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for a back disorder, is reopened. 



ORDER

The application to reopen the claim of service connection for osteochondroma of the right distal femur based upon new and material evidence is granted.

Entitlement to service connection for osteochondroma of the right distal femur is granted.

The application to reopen the claim of service connection for back disorder based upon new and material evidence is granted.


REMAND

Back disorder

Having reopened the Veteran's back disorder claim, the Board must now determine whether the reopened claim of entitlement to service connection for a back disorder may be granted on the merits, de novo.

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his back condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for an upper and lower back condition. Furthermore, the Veteran contends that his back condition may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's current back condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a back disorder.

OSA and COPD with asthma

Again, the claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his claimed condition of OSA and COPD with asthma. 

The claims folder reflects that the Veteran has been diagnosed with and treated for OSA, asthma, and COPD. (See May 2013 VA clinic note). Furthermore, the Veteran contends that these conditions may be associated with an event, injury, or disease during his active military service.

Again, without an adequate medical examination and medical opinion in regard to the Veteran's OSA and COPD with asthma, the Board finds the current evidence to be insufficient to decide the claims. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection for OSA and COPD with asthma.


Acquired psychiatric disability

As explained in the "Introduction" section, the claim for entitlement to service connection for an acquired psychiatric disability has been remanded in October 2007, October 2008, and again in July 2011. Unfortunately, the Board finds that the claim must be remanded to obtain a supplemental medical opinion.

A VA medical examination was obtained in February 2016. The examination report reflects the Veteran with a diagnosis of other specified personality disorder. In a March 2016 addendum, the examiner opined that the Veteran's personality disorder is less likely than not incurred in or caused by any event or condition he experienced while on active duty. The examiner continued to note that the Veteran's disorder is an environmentally-induced which arises during the process of personality development. 

While the March 2016 addendum provided an opinion as to the Veteran's personality disorder, the examination and addendum failed to discuss the Veteran's previous diagnosis and treatment for PTSD, depression, and anxiety. (See June 2013VA Mental Health Note and May 2013 VA Clinic Note). The Board finds that a supplemental opinion discussing the Veteran's previous diagnosis and psychiatric treatment is necessary. Specifically, an opinion must be obtained explaining any conflicting diagnosis and/or treatment for the Veteran's psychiatric conditions.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his back disorder, OSA, COPD with asthma, and acquired psychiatric condition; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examinations in regard to entitlement to service connection for back disorder, OSA, and COPD with asthma with the appropriate clinician. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The clinician is requested to furnish the following opinions:

Whether it is at least as likely as not (50 percent or greater) that the Veteran's back disorder, to include the neck, is related to, or aggravated by, his military service; 

Whether it is at least as likely as not  that the Veteran's OSA is related to, or aggravated by, his military service; and 

Whether it is at least as likely as not (50 percent or greater) that the Veteran's COPD with asthma is related to, or aggravated by, his military service. 

Any opinion should include a complete rationale.

3. Obtain a supplemental opinion in regard to entitlement to service connection for an acquired psychiatric condition. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. 

The examiner is requested to furnish an opinion as to whether it is at least as likely as not that the Veteran currently has any acquired psychiatric disorder, to include PTSD, depression, and anxiety, related to, or aggravated by, his military service. 
 
Any opinion should include a complete rationale. The examiner must explain any conflicting diagnosis and/or treatment with regard to the Veterans psychiatric condition. If an opinion cannot be provided without an examination, schedule the Veteran for such examination.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


